DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6-8, filed on 6/16/2022, with respect to objection to claims 1-9 have been fully considered and are persuasive.  The objection to claims 1-9 has been withdrawn. 

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention describes a communication device comprising a wireless communication unit configured to perform wireless communication with each of a plurality of other wireless communication units included in another communication device; and a control unit configured to estimate positional information indicating a position at which the communication device is located based on at least one distance measurement value indicating a distance between the wireless communication unit and at least one other wireless communication unit and obtained through the wireless communication performed by the wireless communication unit, wherein the control unit corrects first positional information among a plurality of pieces of positional information estimated at different times based on second positional information different from the first positional information among the plurality of pieces of positional information. The closest prior art, Kusumoto et al. (US 11,320,513 B2) discloses a portable device position estimation system determines a first propagation time being a propagation time of a wireless signal from the transceiver to a portable device, based on a round trip time being a time between the transceiver transmitting a response request signal and the transceiver receiving a response signal from the portable device; and a second propagation time being a propagation time of a wireless signal from the portable device to the intercept device based on the round trip time and a signal reception interval being a time between the intercept device receiving the response request signal and the intercept device receiving the response signal; but fails to disclose the control unit corrects first positional information among a plurality of pieces of positional information estimated at different times based on second positional information different from the first positional information among the plurality of pieces of positional information.  This distinct feature has been added to independent claim 1, and similar feature has been added to independent claims 10 and 11, thus rendering claims 1-11 allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        6/26/2022